Title: From George Washington to William Livingston, 20 August 1780
From: Washington, George
To: Livingston, William


					
						Dear Sir
						Head Qrs Orange Town 20 Aug. 1780
					
					I have been honor’d with your Excellency Letter of the 17th Inst. respecting the Troops under the command of Colo. Seely at Morris Town.
					It was not untill the rect of this, that I was made acquainted with the Mode in which the Militia of Your State were to be called forth. And as the time for which the first Class was detached, is so far elapsed, that there is little probability of their being necessary with the Main Army before their service will expire, I should therefore think it adviseable to discharge all of them, except about 100 which may be retained to Guard the Stores & for Similar purposes.
					In the mean time I could wish Your Excellency would give the most pointed Orders for the Next Class, which was to relieve Colo. Seely’s Command: to be ready, by the first of Septr to take the field if called upon—This if punctually complied with, would ansr all the purposes in view & prevent the consumption of More provisions than is absolutely necessary. I have the honor to be with the hightest esteem Yr Excellencys Most Obd. Sert
					
						Go Washington
					
				